Citation Nr: 0638064	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of a gunshot wound of 
the right knee with retained metallic fragments.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from January and March 2004 rating decisions of the 
RO by which the RO denied entitlement to service connection 
for left ear hearing loss and tinnitus and granted service 
connection for residuals of a gunshot wound of the right knee 
with retained metallic fragments.  Regarding the latter, the 
veteran is contesting the initial rating assigned.

In March 2004, the veteran presented testimony at a hearing 
before a hearing officer at the RO.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected residuals of a gunshot 
wound of the right knee with retained metallic fragments is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is not shown to be 
related to the veteran's active duty service.

2.  The veteran's tinnitus is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  The veteran's tinnitus is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a July 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant 
information in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The veteran was not advised of disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.  
However, the veteran is not prejudiced by this omission, as 
the claims are denied, and disability and effective dates 
will not be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical treatment records.  
The veteran was also afforded VA medical examinations 
pertinent to the issues on appeal.  There is no indication 
that there is any outstanding medical or other evidence that 
is relevant to the issues decided herein.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Left ear hearing loss 

On February 1966 report of medical history completed just 
prior to enlistment, the veteran denied hearing loss.  The 
corresponding medical examination report indicated perfect 
whisper voice test results bilaterally, but the veteran's 
PULHES physical profile consisted of all 1's with the 
exception for a 2 for hearing.  See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the 
military medical profile system).  The Board notes that an 
April 1966 audiologic test revealed left ear hearing as 
follows: 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 
0 decibels at 2000 Hertz, and 5 decibels at 4000 Hertz.

In August 1966, just before the termination of the veteran's 
first period of service, the veteran denied hearing loss.  
The corresponding medical examination report indicates left 
ear hearing as follows: 5 decibels at 500 Hertz, 5 decibels 
at 1000 Hertz, 0 decibels at 2000 Hertz, and 25 decibels at 
4000 Hertz.  The veteran was assigned a perfect PULHES 
physical profile.

In August 1968, before his second enlistment, the veteran 
denied hearing loss.

The veteran denied hearing loss on report of medical history 
in August 1969.  No hearing loss was found on separation 
medical examination in August 1969.  Indeed, the veteran was 
assigned a perfect PULHES physical profile.  An August 1969 
service separation examination report indicates left ear 
hearing as follows:  5 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 5 decibels at 2000 Hertz, and 20 decibels at 4000 
Hertz

The veteran's DD Form 214 dating from his first period of 
service indicates that the veteran served as a clerk.  The DD 
Form 214 dating from the second period of service indicates 
that the veteran served as a bookkeeper and pay specialist.

A June 2003 VA audiologic examination revealed the following 
left ear hearing:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
45
70

The examiner indicated that hearing loss could be the result 
of noise exposure during service.

On November 2003 VA audiologic examination, the veteran 
reported noise exposure in Vietnam and denied post service 
noise exposure.  Audiologic examination results were as 
follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0
10
10
55
80

Left ear speech recognition using the Maryland CNC Test was 
98 percent.

The examiner noted normal left ear auditory thresholds on 
entry and separation from service.

The veteran suffers from left ear hearing loss within the 
meaning of VA regulations.  See 38 C.F.R. § 3.385.  
Nonetheless, service connection for left ear hearing loss is 
not warranted.  38 C.F.R. § 3.303.  Although the November 
2003 examiner did not explicitly state that there was no link 
between the veteran's current left ear hearing loss and 
service, she did note that left ear hearing was normal on 
entry into service and upon separation from it.  Her wording 
implies no nexus between left ear hearing loss and service.  
In the absence of a link between current left ear hearing 
loss and service, service connection for left ear hearing 
loss must be denied.  Id.  The Board emphasizes that the 
veteran's military occupational specialties do not, in and of 
themselves, suggest exposure to inordinate noise levels.  

The Board acknowledges the June 2003 opinion suggesting that 
left ear hearing loss could be related to noise exposure in 
service.  The Board, however, cannot rely on this opinion, as 
it is uncertain and speculative and, therefore, not 
probative.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that medical opinions that are speculative, general 
or inconclusive in nature cannot support a claim).  
Furthermore, the Board observes that it cannot rely on the 
veteran's allegations as to the origin of his left ear 
hearing loss, as he is not shown to be competent to render 
medical opinions upon which the Board may rely.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
audiologic examination in November 2003, a VA audiologist 
implied that there was no nexus between the veteran's left 
ear hearing loss and service.  Service separation examination 
in August 1969 reflects no left ear hearing loss.  There is 
no competent and probative medical evidence to the contrary.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.

Tinnitus

The service medical records are silent as to tinnitus.  
Tinnitus was neither complained of nor diagnosed.  The 
current medical evidence reveals a diagnosis of tinnitus.  In 
June 2003, a VA examiner stated that tinnitus could be 
related to noise exposure in service.  On November 2003 VA 
audiologic examination, the veteran reported tinnitus since 
the 1970's.  The examiner did not expressly diagnose tinnitus 
and did not provide an opinion regarding the etiology of the 
veteran's claimed tinnitus.

Initially, the Board recognized the veteran's contention that 
tinnitus resulted from noise exposure in service.  The Board 
cannot credit the veteran's opinion regarding the etiology of 
the alleged tinnitus, as he is not shown to be competent to 
render medical opinions upon which the Board may rely.  
Espiritu, supra.  The veteran may observe tinnitus as a lay 
person.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  However, the Board will accord greater probative 
weight to service medical records, which are silent for 
complaint or finding of tinnitus than to the veteran's 
current statements and testimony because the service medical 
records are contemporaneous with the events and more likely 
an accurate reflection of what actually occurred that the 
veteran's best efforts to recollect events occurring over 30 
years ago.

The only professional opinion regarding the etiology of 
tinnitus is that of the June 2003 VA examiner who indicated 
that tinnitus could be related to noise exposure in service.  
This opinion, however, does not constitute probative 
evidence, as it is speculative in nature.  See Beausoleil, 8 
Vet. App. at 463; Libertine, 9 Vet. App. 523.  

Because there is no competent and probative medical opinion 
linking the veteran's claimed tinnitus to service, because 
the veteran's military occupational specialties do no suggest 
inordinate noise exposure, and because the service medical 
records are silent as to tinnitus, service connection for 
tinnitus is denied.  38 C.F.R. § 3.303.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran's right knee was last examined over three years 
ago, and in his October 2004 substantive appeal, the veteran 
essentially argued that his service-connected residuals of a 
gunshot wound of the right knee with retained metallic 
fragments were more severe than reflected in the October 2003 
VA orthopedic examination report.  Thus, a VA orthopedic 
examination must be scheduled, and the examiner must assess 
all symptoms associated with the veteran's residuals of a 
gunshot wound of the right knee with retained metallic 
fragments to include range of motion measurements.

The examiner should also be requested to determine whether, 
and to what extent, the right knee exhibits weakened 
movement, excess fatigability, and/or incoordination.

As discussed above, during the pendency of this appeal, the 
Court issued its decision in Dingess/Hartman, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim of increase 
but was not apprised of the information needed to establish 
an effective date if an increased rating is granted.  Thus, 
corrective VCAA notice is necessary.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates in the event that an increased 
rating is granted, as outlined by the 
Court in Dingess/Hartman.

2.  Schedule a VA orthopedic examination 
to assess the severity of the veteran's 
service connected residuals of a gunshot 
wound of the right knee with retained 
metallic fragments.  The examiner must 
describe all symptoms and manifestations 
of the veteran's right knee disability 
including accurate range of motion 
measurements.  The examiner should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected right knee 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that right knee pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination.  A 
rationale for all conclusions must be 
provided.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner should indicate that 
the claims file was reviewed.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence; 
the veteran should be accorded the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


